                                                                            n c

                                  tlje ^intteb States; 5ii£(triK                           mr
                                                                                           ■IV

                          Jfor           ^outliern JBisJtritt ot (@ei?rsf|.
                                            ^aptrosii 23ilJisitaii£R;(
                                                                                        GA .
              MOCKTAR TAIROU,

                           Petitioner,                                   CIVIL ACTION NO.: 5:19-cv-44

                                                             *
                    V.
                                                             *

                                                             *
              PATRICK GARTLAND,
                                                             *


                           Respondent.                       *




                                                          ORDER


                   After an independent and de novo review of the entire

              record,    the Court concurs with the Magistrate Judge's Report and

              Recommendation.        Dkt.    No.    30.    Petitioner Mocktar Tairou


              ("Tairou")       did not file Objections to this Report and

              Recommendation.        Accordingly,         the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, GRANTS Respondent's Motion to

              Dismiss,   DENIES as moot Tairou's 28 U.S.C.                 § 2241 Petition,            and

              DIRECTS    the    Clerk of    Court      to CLOSE   this   case     and enter      the


              appropriate judgment of dismissal.                  Additionally,       the Court

              DENIES Tairou in forma pauperis status on appeal.

                   so ORDERED, this                U       day of            ^—1               > 2020.



                                                   HON. L^A GODBEY W^D, JUDGE
                                                       InEj/ STATES DISTrWt-COURT
                                                   SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
